PIERCE, Chief Judge.
Appellant Mary Alice Young, a/k/a Mary Alice Irons, brings her appeal to this Court to review a final judgment and sentence entered by the Lee County Court of Record wherein she was convicted of second degree murder.
On December 17, 1969, indictment was returned against appellant Young for the second degree murder of one J. D. Irons, to whom she was then married or at least living with, by stabbing him with a butcher knife. On June 11, 1970, upon plea of not guilty, she was tried and convicted by a jury of second degree murder. Motion for new trial being duly denied, she was adjudged guilty of the offense and sentenced to serve a term in the State Prison, from which judgment of conviction she has filed this appeal. The only point urged here for reversal is the alleged insufficiency of the evidence to sustain the jury’s verdict and the Court’s judgment of guilt. We have scrutinized the record carefully and find the evidence to be ample to sustain the verdict and .judgment, and therefore affirm.
On the night of the unlawful homicide, December 8, 1969, there was undoubtedly bitter and hostile feeling between J. D. Irons and the defendant. It appears that raucous words had passed to and fro between them, interspersed with sundry dire threats, all apparently as an outgrowth of attentions which J. D. was paying to one Elbe Mae Gordon. Such attentions, in the opinion of Mary Alice, were too imminent and too ardent. Mary Alice thereupon became an activist in her own behalf, as she saw the light, and proceeded to plunge a butcher knife into the person of J. D. just outside the home wherein they were living and in the presence of witnesses. There was no evidence of physical provocation on the part of’ J. D. nor that he otherwise gave her' legal grounds to be the aggressor, which she was. The evidence is amply sufficient to sustain the conviction.
The judgment and sentence appealed from is therefore—
Affirmed.
HOBSON and McNULTY, JJ„ concur.